DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed June 11, 2021.  Currently, claims 1-4, 28-30, 32-33, 36-37, 39-46 are pending.  Claims 3-4 have been withdrawn as drawn to non-elected subject matter. 

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The DP rejection over 10,544,467 has been withdrawn in view of the Terminal Disclaimer filed. 
The nonstatutory double patenting as being unpatentable over claim 1-2, 28-46 of copending Application No. 16/315,609 (published as US 20190360052A1) has been withdrawn in view of the amendments to the claims to require a subject suspected of having a breast or ovarian cancer.
	
Election/Restrictions
Applicant's election without traverse of cg10673833 in the paper filed November 19, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US201/040955, filed July 6, 2017 and claims priority to provisional 62/358,771, filed July 6, 2016.  

Drawings
The drawings are acceptable. 


Improper Markush Grouping
Claims 1-2, 28-30, 32-33, 36-37, 39-46 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.
Here each species is considered to be a CpG site in a gene that is methylated. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene and each CpG site that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each 
MPEP 2117(II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP 2117(II)).


The recited genes and each CpG site do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes and each CpG site will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes and each CpG site would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that 
MPEP 2117(II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes and each CpG site all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with breast cancer.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Arguments
	The response traverses the rejection.  The response asserts the CpG sites recited in claim 1 are a recognized class having a substantial structural feature essential to at least one disclosed utility.  The response provides that each biomarker represents a cytosine methylation site (CpG site, e.g. a CpG dinucleotide motif).  This argument has been considered but is not convincing.   Members of a Markush group share a the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved”.  
	Here, while the CpG sites comprise a CpG dinucleotide, these markers are not CpG sites in isolation.  Instead, these CpG sites are within a context of a nucleic acid.  Like all nucleic acids that comprise a string of A, T, C and G nucleotides, all CpG methylation sites comprise C, G nucleotides.  All CpG dinucleotides share this structure.  However this structure of nucleotides is not essential to the common use of detecting liver cancer.  The cg10673833 CpG site is located in the MYO1G gene (see page 61).  It is noted that the other CpG sites recited in the claim are located in different genes with different structures.  Table 11B illustrates each of these CpG sites are located on different chromosomes.  Finally, Table 12 provides padlock probes for each of the CpG sites which differ in structure.   Given these divergent locations and padlock probes for detection of the CpG there is no expectation from the knowledge in the art that each of the CpG sites could be substituted one for the other with the expectation the same intended result would be achieved.  There is no expectation from the knowledge in the art that each recited CpG site will behave in the same way in the context of the claimed invention.  There is no evidence in the art that each of the CpG sites could be 
	The response appears to argue that the alternative belong to a recognized class but also share a substantial structural feature.  The MPEP 2117 (II)(B) provides members of a Markush grouping may still be considered to be proper where the alternatives share a substantial structural feature that is essential to a common use.  The response appears to argue CpG site is the substantial structural feature essential to the disclosed utility.  This argument has been reviewed but is not persuasive, unlike the coumarin group and the property of being a dye in Harnish, the CpG dinucleotide is not substantial structural feature.  Even more, the presence of a CpG dinucleotide is not essential to liver cancer.  The art teaches over 450K CpG sites over the genome and only a very small fraction of these CpG sites are associated with liver cancer.  Therefore, the CpG is not essential to the common use of being associated with liver cancer.  
	Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim(s) 1-2, 28-29, 32-33,  39-43, 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyn et al. (Carcinogenesis, Vol. 34, No. 1, pages 102-108, 2013).
Heyn teaches analysis of DNA methylation and profiling in breast cancer discordant identical twins.  The samples were taken from whole blood from 15 twin pairs discordant for breast cancer.  Heyn teaches blood DNA samples were extracted from frozen whole blood as well as from breast tumors and adjacent normal tissue (page 102, col. 2)(limitations of Claims 28-29).   The DNA was bisulfite converted and hybridized on the Human Methylation450 BeadChip (page 102, col. 2)(limitations of Claims 39-40).   High-resolution (450K) DNA methylation analysis identified differentially methylated CpG sites, i.e. a methylation profile.  
The Human Methylation 450K chip inherently comprises probes for cg1067833. Thus, analysis of the 450K chip would generate a methylation profile.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 28-30, 36-37, 39-43, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Heyn et al. (Carcinogenesis, Vol. 34, No. 1, pages 102-108, 2013) in view of Chimonidou et al. (Clinical Chemistry, Vol. 59, No. 1, pages 270-279, 2013).  
Heyn teaches analysis of DNA methylation and profiling in breast cancer discordant identical twins.  The samples were taken from whole blood from 15 twin pairs discordant for breast cancer.  Heyn teaches blood DNA samples were extracted from frozen whole blood as well as from breast tumors and adjacent normal tissue (page 102, col. 2)(limitations of Claims 28-29).   The DNA was bisulfite converted and 
The Human Methylation 450K chip inherently comprises probes for cg1067833. Thus, analysis of the 450K chip would generate a methylation profile.
Heyn does not specifically teach using a biological sample comprising circulating tumor cells.  
However, Chimonidou teaches analysis of DNA methylation in circulating tumor cells and matched cell-free DNA isolated from plasma of patients with breast cancer.  Specifically Chimonidou teaches methylation patterns were found in CTC samples as well as cfDNA samples (abstract).  Chimonidou teaches CTCs play a critical role in the metastatic spread of carcinomas including breast cacner.  Chimonidou speicifically teaches that combining DNA analyses with screening for CTCs may provide information for molecular staging of tumors and monitoring of tumor progression.  Figure 1 illustrates the analysis of blood, CTC fractions and plasma cfDNA.  
Therefore, it would have been prima facie obvious to have performed the DNA methylation analysis of Heyn using the blood samples and also perform the same DNA methylation analysis using CTC and cfDNA samples to analyze whether the patterns found in the blood samples corresponded to the other CTC and cfDNA samples.  Moreover, the art teaches that CTC fractions and plasma cfDNA may be important to tumor staging and tumor progression analysis.  Thus, performing these three analysis on the three samples would have been prima facie obvious to study the patterns of these different samples.  

Claims 1-2, 28-29, 32-33, 36-37, 39-43, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Fackler et al. (Cancer Research, Vol. 74, No. 8, April 2014) in view of Sandoval et al. (Epigenetics, Vol. 6, No. 6, pages 692-702, May 20, 2011).
 
The Human Methylation 450K chip inherently comprises probes for cg1067833. Thus, analysis of the 450K chip would generate a methylation profile.
Fackler teaches analysis and profiling methylation biomarkers to detect circulating tumor DNA in metastatic breast cancer.  In particular Fackler teaches whole blood and tissue were collected from women with stage IV metastatic breast carcinoma following disease recurrence after prior therapy (page 2161, col. 1)(limitations of Claims 28, 29, 34, 37).  Fackler teaches using DNA methylation arrays, namely 27K to perform analysis followed by methylation calculations, methylation index and cumulative methylation index analysis (limitations of Claims 32, 33).  
While Fackler teaches using lllumina arrays, Fackler does not specifically teach analysis of cg10673833.
However Sandoval teaches validation of a DNA methylation microarray for 450,000 CpG sites in the human genome. Sandoval teaches DNA methylation is the most studied epigenetic mark and CpG methylation is central to many biological processes and human diseases (abstract). Sandoval teaches following the success of the standard CpG methylation microarrays for 1,505 and 27,000 CpG sites, they validated a newly developed 450,000(450K) microarray from lllumina (abstract). The 450K DNA methylation array can consistently and significantly detect CpG methylation changes and is a useful tool for ongoing and newly designed epigenome 
Therefore, it would have been prima facie obvious at the time the invention was made to have modified the methylation detection method of Fackler to use the lllumina 450K methylation array analyzed by Sandoval. Sandoval teaches the newly developed methylation array has improved benefits over the smaller previous arrays. The additional sites on the 450K microarray provide significantly more assays at CpG sites that will enable the high-throughput analysis and provide extensive information about the DNA methylation. The ordinary artisan would have been motivated to have taken the assay of Fackler that identified epigenetic changes in breast cancer patients and substituted the larger, more comprehensive 450K microarray to provide additional candidates that are differentially methylated. Conducting a genome-wide screen for CpG sites that are differentially methylated would have been possible given the recent accessibility of the 450K methylation microarray. The ordinary artisan would have been motivated to have performed the study of Fackler using the newly developed 450K array with higher assay coverage which inherently comprise probes to AHRR and TRPM4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 


Claims 1-2, 32, 34, 39-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-52 of copending Application No. 16/727,843 (published as US 20200299776).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘843 claims.  More particularly, independent claim 32 of the ‘843 claims recites generating a methylation profile via steps corresponding to those of the instant claims, reciting as an alternative cg10673833.  ‘843 further teaches methods for generating profiles for cancer using the claimed methylation methods.    Accordingly, instant claims 1-2, 32, 34, 39-46 are not patentable distinct from the ’843 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 28-30, 32, 34, 39-43, 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 and 26-29 of copending Application No. 16/315,608 (published as US 20190300964A1).
prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘608 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘608 claims.  Regarding dependent claims 28-30, 32, 34, 39-43, 46, these preferred embodiments are suggested by the further limitations of the ‘608 claims – particularly claims 23, 26-28.  Accordingly, instant claims 1-2, 28-30, 32, 34, 39-43, 46 are not patentable distinct from the ’608 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-2, 28-30, 32, 34, 39-43, 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5-24 and 27-30 of copending Application No. 16/315,610 (published as US 20190345560A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘610 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘610 claims.  Regarding dependent claims 28-30, 32, 34, 39-43, 46, these preferred embodiments are suggested by the further limitations of the ‘610 claims – particularly claims 15, 24, 28-30.  Accordingly, instant claims 1-2, 28-30, 32, 34, 39-43, 46 are not patentable distinct from the ’610 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 13, 2021